COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                         NO. 2-03-309-CR
                                         
EX PARTE FOUAD MOHD ALNIMER 
 
----------
 
FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION
 AND JUDGMENT
 
----------
 
        We have considered appellant's “Motion To Withdraw Notice Of Appeal.”  
The motion complies with rule 42.2(a) of the rules of appellate procedure.  Tex. 
R. App. P. 42.2(a).  No decision of this court having been delivered before we 
received this motion, we grant the motion and dismiss the appeal.  See id.; Tex. 
R. App. P. 43.2(f).
 
                                                                  PER CURIAM
PANEL D:   HOLMAN, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 30, 2003